Name: Council Regulation (EEC) No 3605/91 of 11 December 1991 derogating, for the period during which applications for 1991/1992 may be lodged, from Regulation (EEC) No 1357/80 introducing a system of premiums for maintaining suckler cows
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13. 12. 91 Official Journal of the European Communities No L 343/7 COUNCIL REGULATION (EEC) No 3605/91 of 11 December 1991 derogating, for the period during which applications for 1991/1992 may be lodged, from Regulation (EEC) No 1357/80 introducing a system of premiums for maintaining suckler cows THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parlia ­ ment (2), Whereas Article 3 of Regulation (EEC) No 1357/80 (3), as last amended by Regulation (EEC) No 3577/90 (4), fixes the premium for maintaining suckler cows at ECU 40 per cow ; Whereas the effects on the beef and veal sector of the fall in the prices at which meat breeds of cattle are marketed have been lasting ; whereas this economic fact inevitably affects the income level of stockfarmers using suckler cows ; Whereas the result is serious economic consequences for those producers and, in particular, for the viability of their holdings ; whereas, in view of the advantages of rearing calves using suckler cows for production of both beef and veal and milk products, in order to solve the problems encountered, the premium for maintaining suckler cows and the additional national premium should be increased ; whereas that increase should be reflected in the contribution from the European Agricultural guidance and Guarantee Fund (EAGGF) to the additional premium for certain Member States ; Whereas, in the near future, agricultural policy as a whole and the measures laid down for beef and veal will be the subject of an overall review extending far beyond the scope of this measure ; whereas its application should therefore be limited to the period during which applica ­ tions for 1991 /1992 may be lodged, HAS ADOPTED THIS REGULATION : Article 1 By way of derogation from Article 3 of Regulation (EEC) No 1357/80, for applications for the suckler cow premium lodged in 1991 / 1992 : 1 . the premium is hereby fixed at ECU 50 per suckler cow ; 2. the additional national premium provided for in the first subparagraph of Article 3 (2) of Regulation (EEC) No 1357/80 shall be ECU 35 per eligible cow. In cases where the additional premium is granted by a Member State referred to in the second subparagraph of the said Article 3 (2), the first ECU 28 per cow shall be financed by the EAGGF, Guarantee Section . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 December 1991 . For the Council The President P. BUKMAN (') OJ No C 288, 6. 11 . 1991 , p. 5. (2) Opinion delivered on 22 November 1991 (not yet published in the Official Journal). 0 OJ No L 140, 5. 6. 1980, p. 1 . (4) OJ No L 353, 17. 12. 1990, p. 23.